Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group (III) with the election of dexamethasone and onion bulb extract of claim 18 in the reply filed on 10/10/2022 is acknowledged.  The traversal is on the ground(s) that (1) there is no serious burden for examining the claims of all Groups (I) –(III) and the elected species as Applicants have paid a filing fee for an examination of all the claims. This is not found persuasive because the restriction set forth on 08/10/2022 the reasons a serious burden exists. Additionally, after a requirement for restriction, nonelected claims will be included in determining the fees due in connection with a subsequent amendment unless such claims are canceled according to MPEP 607. 
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
Claims 1-20 are pending. Claims 1-12 are withdrawn. Claims 13-20 are examined with respect to the elected species. 
The requirement is still deemed proper and is therefore made FINAL.



Priority
This application claims the benefit of U.S. Provisional Patent Application No. 63/073,877, filed on September 2, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15-18, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dawud, Bayero Journal of Pure and Applied Sciences, 9(2): 95 – 101, June 2016.
Dawud teaches a method of treating asthma comprising administering an effective amount of an aqueous extract of Allium Cepa (red onion bulb) and dexamethasone to a subject (Wistar rat). (See Abstract, and “Collection of Plant Material and Extraction Section.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dawud, Bayero Journal of Pure and Applied Sciences, 9(2): 95 – 101, June 2016 and Ghorani, Iran J Allergy Asthma Immunol June 2018; 17(3):221-231. Ghorani is cited in the IDS dated 05/20/2021. 
Dawud teaches a method of treating asthma comprising administering an effective amount of 150 mg/kg and 300 mg/kg of an aqueous extract of Allium Cepa (red onion bulb) and 1 mg/kg dexamethasone to a subject (Wistar rat). (See Abstract, and “Collection of Plant Material and Extraction Section.) The 1 mg/kg dexamethasone is considered a low dose. 
	Dawud does not teach onion bulb extract in an alcoholic (organic solvent). 
	Ghorani teaches a method of treating asthma comprising administering an effective amount of an aqueous alcoholic extract of Allium Cepa and dexamethasone to a subject (Wistar rat). (See Abstract) Ghorani further teaches red onion variety of Nigerian cultivars has also highest antioxidant potential and phenolic contents. 21 Higher antioxidant activity, total flavonols. (See page 222, left column, last paragraph.) The aqueous alcoholic reads on organic phase. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer the red onion bulb extract from A. Cepa to a subject. One would a reasonable success when administering another pharmacological agent (another A cepa or onion extract), in this case aqueous alcoholic red onion extract from A Cepa, would in fact also behave as an effective for treat asthma. Such a person would have been motivated to do so because it would have been reasonably expected that each of the pharmacological agents would have exerted the same or substantially similar anti-inflammatory or anti-asthmatic effect as those aqueous A. Cepa extract specifically disclosed by the reference, without any appreciable loss of activity of the composition in achieving the disclosed therapeutic objective, absent factual evidence to the contrary. The substitution of one A. Cepa extract, aqueous red onion bulb extract for another, aqueous alcoholic red onion bulb extract, would have been obvious to one person skilled in the art in the absence of evidence to the contrary.   

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628